Title: From John Adams to Richard O’Bryen, 29 September 1786
From: Adams, John
To: O’Bryen, Richard


     
      Sir
      London September 29. 1786
     
     I, Yesterday received your Letter of July 25, and am obliged to you for the Information it contains.
     You may possibly have heard an erroneous Report, of what Mr Lamb Said to the Dey. it is not likely that He made any Promises. however that may be, We must all wait the orders of Congress.
     It is painfull to the Mind of a Freeman, to think that he is in Slavery, and every one of your Countrymen I doubt not Sincerely Simpathizes with You: but by the best Accounts your actual Sufferings are much less than those which were the Lot of hundreds of our brave Countrymen in the Prisons of England during the late War. The Consideration of this will induce you to keep up your Spirits, and bear with as much Patience as possible, what cannot be avoided: Since the unfortunate Situation of our Country, may render it impossible for her to relieve you so soon as she would wish.
     We are much obliged to the French and Spanish Nations, for their polite and Friendly Behaviour to you, as well as to all others of our Countrymen, wherever they meet them. And if the British Nation had as much Wisdom, their Consuls, Ministers and other officers abroad would be equally civil.
     I am very Sorry it is not in my Power, to give you any Assurances, or comfortable hopes of Speedy Relief. Nothing can be done without the Instructions and assistance of Congress and what their determination will be, I know not. and to deceive you with false hopes, would be neither agreable to my Duty nor long pleasing to You. nothing could be more agreable to me, than to receive from my Superiours orders and means to procure You Liberty, being with very Sensible / Feelings for your Misfortune, sir your most obedient / and most humble servant
     
      John Adams
     
    